Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 9/13/19 in which Claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/19 and 10/14/19 was filed on/after the mailing date of the application on 9/13/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-3, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0170891 to Lazarescu et al (“Lazarescu”) in view of U.S. Patent Publication 2016/0138941 to Hirota et al (“Hirota”).
As to Claim 1, Lazarescu teaches a method for determining a time of contact of a capacitive sensor, the method comprising: continuously measuring a capacitance value of the capacitive sensor and processing the measured capacitance value into a digital sensor signal (SS) (system for localizing an object of interest in a monitored space includes a plurality of capacitive sensors…adapted to electrically interact in a contactless way with a ground surface so as to provide a capacitance varying on the basis of such changes, and adapted to detect at least a time evolution of the capacitance and to produce a capacitance-depending signal [digital sensor signal], see Abstract; detecting unit 24, which is in communication with a plurality of sensors 2, wherein said at least one capacitance-depending signal is produced by the time evolution of at least a capacitance that varies on the basis of changes in said monitored space, see ¶ 0058);
 filtering the sensor signal (SS) by a digital filter to output therefrom a filter signal (FS) (filtering unit 25…configured for reducing the noise level of the signal gathered via the detecting unit 24, see ¶ 0042; a filtering phase, wherein filtered signals are produced by filtering said at least one capacitance-depending signal ; 
identifying initial dynamics of the filter signal (FS) upon the filter signal (FS) exceeding a first set filter threshold value (FT1) (a set of filters to detect slow changes in position (steady state), see ¶ 0035; The filter for Level detection is a low pass filter that reduces the high-frequency environmental noise…The cut-off frequency of the low-pass filter [first set filter threshold value] is higher than the cut-off frequency of the high-pass filter so as to assure that the useful considered signal is correctly measured in the frequency range in which the capacitance variations are to be measured, see ¶ 0052; a stop-band frequency (cutoff frequency) of 0.02 Hz and a pass-band frequency of 0.01 Hz for the low-pass filter, see ¶ 0086); 
determining a time at which the filter signal (FS) falls below a second set filter threshold value (FT2) as being a potential time of contact of the capacitive sensor (The filter for Edge detection is a high pass filter that reduces the low frequency noise…The cut-off frequency of the low-pass filter is higher than the cut-off frequency of the high-pass filter [second set filter threshold value] so as to assure that the useful considered signal is correctly measured in the frequency range in which the capacitance variations are to be measured, see ¶ 0052; a set of filter parameters may comprise a stop-band frequency (cutoff frequency) of 0.0001 Hz and a pass-band frequency of 0.001 Hz for the high-pass filter, see ¶ 0086; the acquisition of the filtered signals derived from the capacitance-depending signals produced by the capacitive sensors 2 as well as the position  Figure 6 illustrates the high-pass and low-pass filter response for individual sensors and possible time of contact); 
Lazarescu fails to disclose determining an actual time of contact of the capacitive sensor when the sensor signal (SS) relative to an offset of the sensor signal (SS) exceeds a sensor signal threshold value (ST1), wherein the offset of the sensor signal (SS) is a value of the sensor signal (SS) prior to the contact of the capacitive sensor; and outputting the actual time of contact of the capacitive sensor.  
Hirota teaches determining an actual time of contact of the capacitive sensor when the sensor signal (SS) relative to an offset of the sensor signal (SS) exceeds a sensor signal threshold value (ST1), wherein the offset of the sensor signal (SS) is a value of the sensor signal (SS) prior to the contact of the capacitive sensor (If the change amount of the capacity value [offset of the sensor signal] is equal to or greater than the first threshold value Cth1 (step S603: YES) [sensor signal threshold value], the calculation section 122 determines that the detected object 412 having conductivity approaches the capacitance sensor electrode 110, e.g. prior to the contact, including a possibility that the detected object 412 is the hand of the user, see ¶ 0048; Fig. 8B); and outputting the actual time of contact of the capacitive sensor (Figure 8B illustrates when the change amount of the capacity value is equal to or greater than the first threshold value Cth1 and illustrates an actual point of contact between periods T1 and T2).

As to Claim 2, depending from Claim 1, Lazarescu teaches wherein: the digital filter is a FIR filter (both filters are of the Finite Impulsive Response (FIR) equiripple type, see ¶ 0086).  
As to Claim 3, depending from Claim 2, Lazarescu teaches the FIR filter has a high-pass or band-pass behavior (The filters can be implemented separately (cascaded high-pass and low-pass filters) or using band-pass filters…both filters are of the Finite Impulsive Response (FIR) equiripple type, see ¶ 0086).  
As to Claim 13, depending from Claim 1, Lazarescu teaches wherein: the first set filter threshold value (FT1) is set to zero (a set of filter parameters may comprise a stop-band frequency (cutoff frequency) of 0.0001 Hz and a pass-band frequency of 0.001 Hz for the high-pass filter, see ¶ 0086).  
 in an event of a contact of the capacitive sensor, either dynamically computing the second set filter threshold value (FT2) as a percentage value of a maximum of the filter signal or selecting the second set filter threshold value (FT2) to be constant (a set of filter parameters may comprise a stop-band frequency (cutoff frequency) of 0.0001 Hz and a pass-band frequency of 0.001 Hz for the high-pass filter, see ¶ 0086).  
6.	Claims 4-6, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0170891 to Lazarescu et al (“Lazarescu”) in view of U.S. Patent Publication 2016/0138941 to Hirota et al (“Hirota”) in further view of U.S. Patent Publication 2015/0293621 to Singh et al (“Singh”).
As to Claim 4, depending from Claim 1, Lazarescu and Hirota do not expressly disclose continuously integrating the filter signal (FS) for offset-free reconstruction of a pattern of the sensor signal (SS) into a reconstructed sensor signal (RS); and wherein the potential time of contact of the capacitive sensor is determined to be the actual time of contact of the capacitive sensor when the reconstructed sensor signal (RS) is above the sensor signal threshold value (ST1) at the potential time of contact of the capacitive sensor.  
Singh teaches continuously integrating the filter signal (FS) for offset-free reconstruction of a pattern of the sensor signal (SS) into a reconstructed sensor signal (RS) (obtaining a raw data [pattern of the sensor signal] including values for each differential sensing node of a touch panel, filtering the raw data, integrating the filtered data from left and right ends, e.g. integrating the filter ; and 
Lazarescu, Hirota and Singh do not expressly disclose wherein the potential time of contact of the capacitive sensor is determined to be the actual time of contact of the capacitive sensor when the reconstructed sensor signal (RS) is above the sensor signal threshold value (ST1) at the potential time of contact of the capacitive sensor.  
However, Hirota teaches if the change amount of the capacity value [offset of the sensor signal] is equal to or greater than the first threshold value Cth1 (step S603: YES) [sensor signal threshold value], the calculation section 122 determines that the detected object 412 having conductivity approaches the capacitance sensor electrode 110, e.g. prior to the contact, including a possibility that the detected object 412 is the hand of the user (see ¶ 0048; Fig. 8B) and further, Hirota’s Figure 8B illustrates when the change amount of the capacity value is equal to or greater than the first threshold value Cth1 and illustrates an actual point of contact between periods T1 and T2. When substituting Singh’s reconstructed signal described in the teaching as obtaining a raw data [pattern of the sensor signal] including values for each differential sensing node of a touch panel, filtering the raw data, integrating the filtered data from left and right ends, e.g. integrating the filter signal for offset-free reconstruction of a the sensor signal into a reconstructed sensor signal (see ¶ 0029), it would be reasonable to construe that the combination of Hirota and Singh teach wherein the potential time of contact of the capacitive sensor is determined to be the actual time of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lazarescu and Hirota with Singh to teach wherein the potential time of contact of the capacitive sensor is determined to be the actual time of contact of the capacitive sensor when the reconstructed sensor signal (RS) is above the sensor signal threshold value (ST1) at the potential time of contact of the capacitive sensor. The suggestion/motivation would have been in order to reduce noise in a touch panel (see ¶ 0054).
As to Claim 5, depending from Claim 1, Lazarescu and Hirota do not expressly disclose down-sampling the sensor signal (SS) by averaging over multiple successive values to form a second sensor signal (SS'); and wherein the sensor signal (SS) and the down-sampled sensor signal (SS') each run through same processing steps carried out in parallel. Singh teaches down-sampling the sensor signal (SS) by averaging over multiple successive values to form a second sensor signal (SS') (the differential touch data is passed through the median averaging filter 201 and exponential averaging filter, see ¶ 0033); and wherein the sensor signal (SS) and the down-sampled sensor signal (SS') each run through same processing steps carried out in parallel (Figure 1 illustrates the differential capacitance data [sensor signal] being integrated and provided to a touch sensing application and Figure 2 illustrates the differential capacitance .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lazarescu and Hirota with Singh to teach wherein down-sampling the sensor signal (SS) by averaging over multiple successive values to form a second sensor signal (SS'); and wherein the sensor signal (SS) and the down-sampled sensor signal (SS') each run through same processing steps carried out in parallel. The suggestion/motivation would have been in order to reduce noise in a touch panel (see ¶ 0054).
As to Claim 6, depending from Claim 4, Singh discloses down-sampling the sensor signal (SS) by averaging over multiple successive values to form a second sensor signal (SS') the differential touch data is passed through the median averaging filter 201 and exponential averaging filter [2nd averaging filter generates second sensor signal], see ¶ 0033; Fig. 2); and wherein the sensor signal (SS) and the down-sampled sensor signal (SS') each run through the same processing steps in respective processing branches carried out in parallel (Figure 1 illustrates the differential capacitance data [sensor signal] being integrated and provided to a touch sensing application and Figure 2 illustrates the differential capacitance data being provided to an averaging filter, i.e. down-sampling, then to an integrator).  
As to Claim 8, depending from Claim 4, Hirota discloses blocking detecting of another time of contact of the capacitive sensor until completion of the contact of the capacitive sensor (since the operation detection state of the ; and 
Lazarescu, Hirota and Singh do not expressly disclose recognizing the completion of the contact of the capacitive sensor when the reconstructed sensor signal (RS) falls below a sensor signal threshold value (ST2) that is set as a function of a maximum value of the reconstructed sensor signal (RS).
However, Hirota teaches if the change amount of the capacity value is less than the third threshold value C.sub.th2 (step S704: YES), the calculation section 122 determines that the detected object 412 is separated from the capacitance sensor electrode 110, see ¶ 0057), and further, Hirota’s Figure 8B illustrates when the change amount of the capacity value is less than the second threshold value Cth2 and illustrates a completion of contact of the capacitive sensor. When substituting Singh’s reconstructed signal described in the teaching as obtaining a raw data [pattern of the sensor signal] including values for each differential sensing node of a touch panel, filtering the raw data, integrating the filtered data from left and right ends, e.g. integrating the filter signal for offset-free 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lazarescu and Hirota with Singh to teach recognizing the completion of the contact of the capacitive sensor when the reconstructed sensor signal (RS) falls below a sensor signal threshold value (ST2) that is set as a function of a maximum value of the reconstructed sensor signal (RS). The suggestion/motivation would have been in order to reduce noise in a touch panel (see ¶ 0054).
As to Claim 10, depending from Claim 6, Hirota discloses after the output of the actual time of contact of the capacitive sensor, preventing outputs of the actual time of contact from the processing branches for a blocking period (since the operation detection state of the capacitance sensor 100 is invalid, the calculation section 122 counts a return time for allowing the operation detection state of the capacitance sensor 100 to be valid, e.g. preventing outputs of the actual time of contact for a blocking period. In step S921, the calculation section 122 determines whether or not the return time counted in step S920 is equal to or greater than a third time T3 [blocking period]…after a period in which the change in the capacity value having the possibility of causing the erroneous detection .  
As to Claim 11, depending from Claim 10, Hirota discloses terminating the blocking period until completion of the contact of the capacitive sensor is recognized (since the operation detection state of the capacitance sensor 100 is invalid, the calculation section 122 counts a return time for allowing the operation detection state of the capacitance sensor 100 to be valid. In step S921, the calculation section 122 determines whether or not the return time counted in step S920 is equal to or greater than a third time T3 [blocking period]…In step 922, since the change in the capacity value having the possibility of causing the erroneous detection does not occur, the calculation section 122 allows the operation detection state of the capacitance sensor 100 to be in a valid state. After a period in which the change in the capacity value having the possibility of causing the erroneous detection occurs, it is possible to perform the operation detection of the capacitance sensor 100 based on the capacity value detected by the capacitance sensor electrode 110 again…the return time is also cleared and is returned to the initial value [terminating blocking period until completion of contact], see ¶ 0082-0084).  
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0170891 to Lazarescu et al (“Lazarescu”) in view of U.S. Patent Publication 2016/0138941 to Hirota et al (“Hirota”) in further view of U.S. Patent 
As to Claim 7, depending from Claim 4, Lazarescu, Hirota and Singh fail to disclose wherein: a drift compensation of the reconstructed sensor signal (RS) takes place via a regulation mechanism that initially waits for the transient effect of the filter, and the drift compensation is temporarily switched off when initial dynamics have been identified. Sloetjes teaches wherein: a drift compensation of the reconstructed sensor signal (RS) takes place via a regulation mechanism that initially waits for the transient effect of the filter (output of a pressure sensor is subject to offset drift…adjustment for offset drift requires an active compensation of the signal, see ¶ 0011), and the drift compensation is temporarily switched off when initial dynamics have been identified (when the dynamic offset correction (DOC) is enabled, there is no need for temperature compensation of the offset of the sensing element and this offset compensation over temperature may be switched off, see ¶ 0031-0032).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lazarescu, Hirota and Singh with Sloetjes to teach a drift compensation of the reconstructed sensor signal (RS) takes place via a regulation mechanism that initially waits for the transient effect of the filter, and the drift compensation is temporarily switched off when initial dynamics have been identified. The suggestion/motivation would have been in order to correct offset drift in a sensor (see Abstract).
9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0170891 to Lazarescu et al (“Lazarescu”) in view of U.S. Patent Publication 2016/0138941 to Hirota et al (“Hirota”) in further view of U.S. Patent Publication 2013/0147752 to Simmons et al (“Simmons”).
As to Claim 9, depending from Claim 1, Lazarescu and Hirota fail to disclose wherein: the sensor signal threshold value (ST2) is set to be around 25% of the maximum value of the reconstructed sensor signal (RS). Simmons teaches wherein: the sensor signal threshold value (ST2) is set to be around 25% of the maximum value of the reconstructed sensor signal (RS) (maximum magnitude of the measured capacitance associated with touch location 62b over node 64b is 1200, touch sensor 30 calculates a new threshold value by multiplying 1200 by a certain predetermined percentage (i.e., 50%, 60%, or any other appropriate predetermined percentage, see ¶ 0038).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lazarescu and Hirota with Simmons to teach the sensor signal threshold value (ST2) is set to be around 25% of the maximum value of the reconstructed sensor signal (RS). The suggestion/motivation would have been in order to determine whether subsequent capacitance changes detected by the touch sensor due to subsequent interactions with device should be interpreted as touches (see ¶ 0038).
9.	Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0170891 to Lazarescu et al (“Lazarescu”) in view of U.S. Patent .
As to Claim 12, depending from Claim 1, Lazarescu and Hirota do not expressly disclose wherein: continuously measuring a capacitance value of the capacitive sensor and processing the measured capacitance value into a digital sensor signal (SS) includes measuring the capacitance value of the capacitive sensor by a continuously applied integration process in which a voltage present at an integration capacitor having a known capacitance value is measured in each case by an A/D converter and processed to form the digital sensor signal (SS). Jain teaches wherein: continuously measuring a capacitance value of the capacitive sensor and processing the measured capacitance value into a digital sensor signal (SS) includes measuring the capacitance value of the capacitive sensor by a continuously applied integration process in which a voltage present at an integration capacitor having a known capacitance value is measured in each case by an A/D converter and processed to form the digital sensor signal (SS) (An integrator 405 receives the difference from the summing node 401 and an analog to digital converter "ADC" converts the integrator 405 output [voltage present at an integration capacitor] to a digital value `v` corresponding to the analog input signal `u`. In a practical system the analog to digital converter ADC may be implemented as a comparator followed by a clocked sampling latch which quantizes the comparator output into a series of serial data bits which, when averaged, form a digital representation corresponding to the analog input signal u, see ¶ 0059; Fig. 4). 

As to Claim 15, depending from Claim 1, Lazarescu and Hirota do not expressly disclose wherein: the filtering of the sensor signal by the filter takes place by storing values of the sensor signal in memory cells of a ring buffer and then multiplying them by a set of weighting factors and summing the results of the multiplication. Jain teaches wherein: the filtering of the sensor signal by the filter takes place by storing values of the sensor signal in memory cells of a ring buffer and then multiplying them by a set of weighting factors and summing the results of the multiplication (Averaging the first and second sets of integrated data may include calculating a weighted average of the first and second sets of integrated data. The weighted average may be calculated based on weight values that change over time, see ¶ 0014; The block represented as 0,1, and 2 is the buffer of frame size m=3, where m is the number of median averaging inputs. Using these three frames, the median of each node value is obtained and the .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lazarescu and Hirota with Jain to teach wherein: the filtering of the sensor signal by the filter takes place by storing values of the sensor signal in memory cells of a ring buffer and then multiplying them by a set of weighting factors and summing the results of the multiplication. The suggestion/motivation would have been in order to remove the display noise effect in differential data (see ¶ 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EBONI N GILES/Examiner, Art Unit 2694       


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694